
	
		I
		112th CONGRESS
		1st Session
		H. R. 3326
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Quayle (for
			 himself and Mr. Flores) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To enable States to opt out of the Medicaid
		  expansion-related provisions of the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Flexibility for States
			 Act.
		2.Protection of
			 State Medicaid flexibility
			(a)State opt out of
			 Medicaid expansion-Related provisions of PPACAA State described
			 in subsection (b) may elect to limit the application of any or all of the
			 following provisions of the Patient Protection and Affordable Care Act (Public
			 Law 111–148) with respect to the Medicaid program within that State:
				(1)The amendments
			 made by sections 2001 through 2006 and subtitle C of title II.
				(2)The amendments
			 made by subsections (a), (b), and (c) of section 10201.
				(b)State
			 described
				(1)Enactment of
			 State lawA State described in this subsection is a State that
			 enacts a law after the date of enactment of this Act that—
					(A)expresses the
			 intent of the State to opt out of one or more of the provisions of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) described in subsection
			 (a); and
					(B)contains a list of
			 the provisions of such Act which will not apply to the State under the State
			 law.
					(2)RepealIf
			 a State repeals a law described in paragraph (1), the provisions of the Patient
			 Protection and Affordable Care Act listed in such law shall apply with respect
			 to such State beginning on the date of such repeal.
				(c)RegulationsThe
			 Secretary of Health and Human Services shall promulgate regulations to provide
			 for the implementation of this Act.
			
